Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Claim Status
2.	Claims 1, 3-4, 6, 11, 14, 16-17 have currently been amended. Claims 9 and 19 have been cancelled.  

Claim Rejections – 35 USC 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Regarding claims 1 and 11, the terms “based on an autofill function,” “second user input for selecting a specific external electronic device,” and “input information….that is to be entered on the information input screen” unclear if the autofill function explicitly utilized to perform the claimed limitations, as the term “based on” is broadly implemented and the claim language doesn’t explicitly disclose that the specific external electronic device is even selected or that the specific external electronic device is even selected or implemented as a list of devices (as disclosed in the applicant’s specification and arguments, but not explicitly defined in the claim language). The claim language also doesn’t explicitly what the second user input is drawn to or that the “one piece of the input information from the specific external electronic device” is drawn to, in a clear fashion (in contrast to the clear description disclosed in pg. 1-4 of the applicant’s remarks segment). 

Dependent claims 2-8, 10, 12-18, and 20 depend from independent claims 1 and 11 and are also rejected under 35 USC 112(b).


Response to Arguments
5.	The applicant’s arguments filed 4/25/2022 have been considered and are moot in view of new grounds of rejection.
A.	In response to the applicant’s argument (disclosed on pg. 1-3 of the remarks segment) that the rejection of claims 9 and 19 under 35 USC 112 was improper:
	In light of the newly amended claim language and cancellation of claims 9 and 19, the rejection under 35 USC 112 has been withdrawn.
B.	The previous prior art rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220506